Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 9-10 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by US 3708976 (Berlyn).
	Regarding independent claim 1, Berlyn discloses a water-injection system for power plants and for injecting water into a steam system, the water injection system comprising: a supply unit (51, 53), a metering unit (note claims 7, 14, 16 for metering means) and an injection unit (22, 24 are water injector), wherein the supply unit (51, 53) is designed configured to make provide water available to the metering unit (supply units 52, 53 supply all water of the system, the metering unit is configured in the form of an electrically actuable system (claims 7, 14, 16 clearly disclose electrical control/actuable of the metering means; referring back to the disclosure of Berlyn, the metering unit comprising servos 27, 28, control unit, servo valve 47, and metering valve 18) and is designed configured to meter a quantity of water which is to be injected and to provide the quantity of water make it available to the injection unit (22, 24), and the injection unit (22, 24) is designed configured to introduce 
	Regarding claim 2, the metering means includes servo valve 47 and metering valve 18.
	Regarding claims 9-10, Berlyn clearly discloses a control unit controlling the supply unit (pumps, 51, 53) by actuating the servos 27, 28, servo valve 47, metering valve 18 based on the temperature of the steam (note column 3, lines 35-67; column 4, lines 1-67, claims 7, 14, 16).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. § 103(a) as being unpatentable over US 3708976 (Berlyn) as applied to claim 1 above, and further in view of US 2006/0225672 (Donahue).  Berlyn teaches all the claimed subject matter as set forth above in the rejection of claim 1, but still does not teach that the supply unit includes a pump, a filter and a tank. Donahue teaches it’s well known that a water supply unit can include a pump 34, a tank 30 and a filter 32 in a steam system.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to provide a tank and a filter in Berlyn as taught by Donahue for the purpose of filtering the debris in water before injecting into the steam system.

Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-20 are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2004/0124259, Pritchard, Stone, and Tomoiu disclose steam systems using water injector and metering units.
















Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
2/23/2021